I concur without reserve in the declarations of law contained in the syllabus in this case, but I dissent from the judgment reached, because I deny that those principles of law can properly be applied in any case involving real estate described as city lots without description by metes and bounds. In this case the judgment of the court takes from the party who holds title by deed a portion only of the lot and establishes an irregular line between the parties, where the deed called for a straight line. Under all the facts of this case, whatever line is established should in my opinion be a straight line. I cannot, therefore, concur in the judgment. *Page 299